83 F.3d 425
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Ernest L. SIMS, Appellant,v.Frank X. HOPKINS, Appellee.
No. 95-3531.
United States Court of Appeals, Eighth Circuit.
Submitted April 10, 1996.Decided April 30, 1996.

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
Ernest L. Sims, a Nebraska prisoner serving a sentence of life imprisonment for first-degree murder, appeals the judgment of the District Court1 denying his amended petition for a writ of habeas corpus.   For reversal, Sims argues that the District Court erred in (1) denying him an evidentiary hearing, (2) denying in part his motion to expand the record, and (3) rejecting his claims of constitutional error and denying habeas relief.


2
Having considered the briefs and arguments of the parties and the record on appeal, we conclude that the judgment of the District Court is correct in all respects.   Because no error of law appears and an extended opinion by this Court would add nothing of substantial value to the thorough and well-written report and recommendation of the Magistrate Judge, we affirm the judgment of the District Court without further discussion.


3
AFFIRMED. See 8th Cir.R. 47B.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska, adopting the report and recommendation of the Honorable David L. Piester, United States Magistrate Judge for the District of Nebraska